Case 2:19-cr-00152-WFN ECFNo. 101 filed 05/27/21 PagelD.504 Page 1 of 2

PS8
(3/15)
D FILED IN THE
UNITED STATES DISTRICT COURT sss: 552 Shncron
for May 27, 2021
Eastern District of Washington SEAN F. MCAVOY, CLERK
U.S.A. vs. Merrill, Christopher Michael Docket No. 2:19CR00152-WFN-1

Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Christopher Michael Merrill, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge,
Mary K. Dimke, sitting in the Court at Spokane, Washington, on the 24" day of September 2019, under the following
conditions:

Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #2: Christopher Michael Merrill is alleged to have violated the conditions of pretrial release supervision by testing
presumptive positive for the presence of methamphetamine on May 25, 2021.

On September 24, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Merrill.
Mr. Merrill acknowledged an understanding of the conditions, which included condition number 9.

On May 14, 2021, Mr. Merrill contacted the undersigned officer and stated he was required to report to Pioneer Human
Services to submit to random urinalysis testing on that date. Mr. Merrill explained he was feeling ill. The undersigned
officer excused Mr. Merrill from random drug testing on that date.

On May 25, 2021, the undersigned officer contacted Mr. Merrill and requested he report to the U.S. Probation Office to
submit to random urinalysis testing to supplement for his excused drug test from May 14, 2021. Mr. Merrill reported to the
U.S. Probation Office on May 25, 2021. He provided a urine specimen that tested presumptive positive for the presence of
methamphetamine. Mr. Merrill denied using methamphetamine at that time. Subsequently, the urine specimen was
packaged and sent to Alere Toxicology Services (Alere) for further analysis. As of the date of this petition, the undersigned
officer has not received the test results from Alere.

PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH THE VIOLATION
PREVIOUSLY REPORTED TO THE COURT

 

I declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: May 26, 2021

by s/Erik Carlson

 

Erik Carlson
U.S. Pretrial Services Officer

 
Case 2:19-cr-00152-WFN ECF No. 101 filed 05/27/21 PagelD.505 Page 2 of 2

Re: Merrill, Christopher Michael
May 26, 2021

Page 2
THE COURT ORDERS
[ ] No Action
[ ] The Issuance of a Warrant
[ ] The Issuance of a Summons
[X] The incorporation of the violation(s) contained in this

petition with the other violations pending before the
Court.
[ ] Defendant to appear before the Judge assigned to the case.
[X] Defendant to appear before the Magistrate Judge.
[ ] Other

~
Z Oe) Fa
= —324 +7 i.

 

Signature of Judicial Officer

5/27/2021
Date
